Citation Nr: 1428159	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  07-17 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), prior to February 3, 2004.  


REPRESENTATION

Veteran represented by:	Kerry Baker, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2013, the Board granted an initial 70 percent rating for service-connected posttraumatic stress disorder (PTSD), prior to February 3, 2004.  

The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In response to a February 2014 Joint Motion for Partial Remand, in March 2014, the Court remanded only to the extent that issue of entitlement to a TDIU, prior to February 3, 2004, was not addressed in the March 2013 Board decision.  

The issue of entitlement to service connection for a heart disability was raised in May 2014 correspondence.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to a TDIU prior to February 3, 2004, due to service-connected PTSD.  PTSD is rated as 70 percent disabling, prior to February 3, 2004.  

A retrospective medical opinion addressing the whether the Veteran is unable to maintain substantial gainful employment due to service-connected PTSD, prior to February 3, 2004 is required.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period). 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA PTSD examination by an appropriate professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

In providing a retrospective medical opinion that describes the level of impairment caused by the Veteran's PTSD, for the period prior to February 3, 2004,  the examiner must indicate the degree of impairment due to the service-connected PTSD (which is his own service-connected compensable disability), to include whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected PTSD rendered him unable to secure or follow a substantially gainful occupation prior to February 3, 2004. 

The examiner must address the relevant evidence of record, to include private and VA opinions and treatment records, as well as Social Security Administration  records.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



